Defendant was accused by information of the crime of rape upon a female under the age of sixteen years, was found guilty and sentenced to imprisonment for the term of twenty-five years.
Defendant moved for a new trial, which being denied he appealed from the order.
There is no appearance here on behalf of defendant and the case is probably before us by operation of the statute then in force which automatically brought the record up. We do not understand that any duty is placed upon the court to search the transcript for possible errors where the defendant fails to make an appearance by counsel. On the contrary, we feel at liberty to affirm the judgment and order without an examination of the testimony or rulings of the court.
In the present case, however, we have read the testimony and noted the rulings of the court during the progress of the trial and have also examined the instructions given to the jury. The defendant appears to have had a fair trial; the jury were fully and correctly instructed as to the law and the evidence was sufficient to justify the verdict.
The judgment and order are affirmed.
Hart, J., and Burnett, J., concurred.